Matter of Patouhas v Colangelo (2017 NY Slip Op 04446)





Matter of Patouhas v Colangelo


2017 NY Slip Op 04446


Decided on June 7, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2017-02817

[*1]In the Matter of Philip J. Patouhas, petitioner, 
vJohn P. Colangelo, Justice of the Supreme Court of the State of New York, et al., respondents.


Philip J. Patouhas, Rye, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Elizabeth A. Figueira of counsel), for respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent John P. Colangelo, a Justice of the Supreme Court, Westchester County, from presiding over an action entitled Patouhas v Patouhas , pending under Westchester County Index No. 52354/16, and from enforcing certain orders issued in that action.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought.
BALKIN, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court